Citation Nr: 0806129	
Decision Date: 02/22/08    Archive Date: 03/03/08

DOCKET NO.  06-31 465	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an increased rating for a pilonidal cyst, also 
claimed as loss of tissue, loss of muscle, disfigurement, 
buttock numbness, scarring of the buttocks, currently 
evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

F. Fuller, Associate Counsel
INTRODUCTION

The veteran served on active duty from April 1961 to June 
1965.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 2005 rating decision of the 
Department of Veterans Affairs Regional Office and Insurance 
Center (ROIC) in Philadelphia, Pennsylvania.

The veteran presented testimony at a hearing held at the ROIC 
in March 2007.  The Board notes that during the hearing, the 
veteran withdrew his claim for service connection for a low 
back disability, as secondary to his service-connected 
pilonidal cyst and accordingly, that issue is no longer on 
appeal before the Board.  A transcript of the hearing is 
associated with the veteran's claims folder.

The veteran also presented testimony at a Video Conference 
Hearing chaired by the undersigned Veterans Law Judge in 
January 2008.  A transcript of the hearing is associated with 
the veteran's claims folder.

The Board notes that during the January 2008 hearing, the 
veteran claimed that his service-connected pilonidal cyst has 
hindered his ability to obtain and maintain gainful 
employment.  The issue of entitlement to a total disability 
rating based on individual unemployability due to service- 
connected disabilities (TDIU) has not previously been 
adjudicated, and is not before the Board at this time.  
Accordingly, such issue is referred to the RO for any 
necessary action.


FINDING OF FACT

The veteran's pilonidal cyst with residual scar, located in 
the upper gluteal cleft, is recurrent and productive of pain, 
but does not cover an area exceeding 6 square inches or 39 
square centimeters or limit the motion of any joint.




CONCLUSION OF LAW

The criteria for a separate 10 percent rating on the basis of 
a painful scar for a pilonidal cyst have been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.118, 
Diagnostic Codes 7800, 7801, 7802, 7803, 7804, 7805, 7819 
(2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Legal Criteria

Disability evaluations are determined by comparing a  
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity.  38 U.S.C.A. § 1155  
(West 2002); 38 C.F.R. Part 4 (2007).  When a question arises 
as to which of two ratings applies under a particular 
diagnostic code, the higher rating is assigned if the  
disability more closely approximates the criteria for the  
higher rating; otherwise, the lower rating applies.  38 
C.F.R. § 4.7.  After careful consideration of the  evidence, 
any reasonable doubt remaining is resolved in favor of the 
veteran.  
38 C.F.R. § 4.3.

The veteran's entire history is to be considered when making 
a disability determination.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  This includes 
consideration of the evidence pertaining to the level of 
disability from the time period one year before the claim was 
filed.  38 U.S.C. § 5110.  In addition, the Court has 
determined that staged ratings are appropriate for an 
increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  Hart 
v. Mansfield, Vet. App. No. 05-2424 (November 19, 2007) 
(citing  Fenderson v. West, 12 Vet. App. 119, 126 (1999)). 

Benign skin neoplasms are rated as disfigurement of the head, 
face, or neck, scars, or based on impairment of function.  38 
C.F.R. § 4.118, Diagnostic Code 7819 (2007).

Scars, other than of the head, face or neck, that are deep or 
that cause limited motion warrant a 10 percent rating if they 
involve an area or areas exceeding six square inches (39 sq. 
cm), or a 20 percent evaluation if the area or areas exceed 
12 square inches (77 sq. cm).  38 C.F.R. § 4.118, Diagnostic 
Code 7801 (2007).  A note following Diagnostic Code 7801 
provides that a deep scar is one associated with underlying 
soft tissue damage.

Scars that are superficial, are not productive of limitation 
of motion, and are not on the head, face, or neck warrant a 
10 percent evaluation if they involve an area or areas of 144 
square inches (929 sq. cm) or more.  38 C.F.R. § 4.118, 
Diagnostic Code 7802 (2007).  A 10 percent evaluation is 
authorized for superficial, unstable scars.  38 C.F.R. 
§ 4.118, Diagnostic Code 7803 (2007).  A 10 percent 
evaluation is authorized for superficial scars that are 
painful on examination.  38 C.F.R. § 4.118, Diagnostic Code 
7804 (2007).  A note following Diagnostic Codes 7802, 7803 
and 7804 provides that a superficial scar is one not 
associated with underlying soft tissue damage.

Scars may also be rated based on the limitation of function 
of the affected part.  
38 C.F.R. § 4.118, Diagnostic Codes 7805 (2007).

Analysis

In a November 1975 rating decision, the RO granted the 
veteran service connection for a pilonidal cyst based on 
service medical records showing that the veteran was treated 
for an infected pilonidal cyst at Camp Lejune, North Carolina 
in January 1963, and evidence of his hospitalization for 
removal of the recurring cyst on two separate occasions in 
October 1974 and May 1975.  A noncompensable evaluation was 
assigned, effective September 23, 1975.

The veteran was afforded a VA examination in March 1976.  At 
that time, an extremely tender depressed 3 x 2 inch 
sacrococcygeal scar (almost devoid of soft tissue) was noted.  
There was one fistular track present but no drainage and no 
abscess present.  Based on the examination results, in an 
April 1976 rating decision, the RO granted the veteran an 
increased rating for his service-connected pilonidal cyst.  
An evaluation of 10 percent was assigned, effective September 
23, 1975.  The 10 percent rating has been in effect since 
then and is now protected.  See 38 U.S.C.A. § 110 (West 
2002); 38 C.F.R. § 3.951(b) (2007). 

In December 2004, the veteran filed a claim for an increased 
rating for his service-connected pilonidal cyst, claiming 
that the cyst was scared, tender and sore and causing him 
pain, especially when sitting for prolonged periods of time.  
He also claimed that the area of the incisions had caused 
loss of tissue, muscle and disfigurement.

A January 2005 treatment report from the veteran's private 
physician, C. Bowes-Lawlor shows that the veteran was being 
treated for a recurrent pilonidal cyst on the buttocks which 
was sometimes painful.

In a February 2005 statement, E.P. Hughes, MD states that the 
veteran had a recurrent pilonidal cyst which was rather 
scarred in appearance, but was under good control at that 
time.

In response to his claim, the veteran was afforded a VA 
examination in April 2005.  At that time, the veteran 
complained of a very tender scar, breaking down once or twice 
a month, which oozed and soiled his underwear.  He also 
reported numbness of the right upper gluteal region in a 
circular area and difficulty with prolonged sitting.  On 
physical examination, in the upper gluteal cleft, there was 
an approximately two-inch scar which was thickened, tender or 
painful to touch and approximately a half inch in width.  He 
had numbness in the right outer gluteal region, approximately 
six centimeters by six centimeters.  Neurological examination 
was essentially normal.  No loss of tissue or loss of muscle 
was noted.  The examiner's diagnosis was a pilonidal cyst 
with recurrent breakdown of the skin with scar and numbness 
in the right gluteal cheek region, or right buttock region 
with no atrophy.

In his December 2005 notice of disagreement, the veteran 
again claimed that he had developed additional symptoms 
associated with his service-connected disability, including 
disfigurement and numbness which radiated down both legs and 
into the buttock area after sitting for a prolonged period of 
time.

In a March 2006 statement, C. Bowes-Lawlor indicated that the 
area surrounding the veteran's incision related to his 
pilonidal cyst would get numb with prolonged sitting and 
radiate into his buttocks.  

The veteran reiterated his contentions regarding the 
additional symptoms he claimed to experience as a result of 
his service-connected pilonidal cyst during his March 2007 RO 
hearing.  

In May 2007, the veteran was afforded another VA examination.  
At that time, he reported pain when sitting or slouching for 
any period of time, with pain radiating down bilaterally in a 
sciatic distribution, left greater than right.  Physical 
examination revealed a 3.5 inch scar into the buttock crease.  
The area was exquisitely painful and tender, and no leakage 
or recurrent cyst was noted.  Again, no loss of tissue or 
loss of muscle was noted.  The examiner's assessment was a 
painful scar from pilonidal cystectomies, with no 
relationship whatsoever to his sciatic-like discomfort.

In a July 2007 statement, C. Bowes-Lawlor indicated that the 
veteran had been seen by her for continual coccyx pain for 
which she had prescribed Darvocet.

During his January 2008 hearing, the veteran again reiterated 
his contentions that he has developed additional symptoms 
related to his service-connected disability since his initial 
evaluation in 1975, including loss of tissue, loss of muscle, 
numbness which radiates down the legs and into the buttocks 
and also pain in his coccyx.

The July 2005 rating decision indicates that the current 10 
percent rating is assigned using Diagnostic Code 7803, which 
is the maximum rating for an unstable, superficial scar.  
Consideration must also be given, however, to the other 
disabling manifestations of the scarring.  See Esteban v. 
Brown, 6 Vet. App. 259 (1994) (Impairments associated with a 
veteran's service- connected disability may be rated 
separately unless they constitute the same disability or the 
same manifestation.).

The medical evidence of record shows that the pilonidal cyst 
with residual scar is recurrent and productive of pain.  
Under Diagnostic Code 7804, a superficial scar that is 
painful on examination is assigned a 10 percent rating.  As 
the scar was demonstrably tender on examination in both 2005 
and 2007, the Board concludes that an additional 10 percent 
rating on the basis of pain should be assigned under 
Diagnostic Code 7804 for the entire period in question.  

The Board has also considered the other diagnostic codes 
concerning scarring.  Diagnostic Code 7800 is not applicable, 
as it concerns disfigurement of the head, face, or neck.  As 
for Diagnostic Code 7801, the residual scar does not cover an 
area exceeding 6 square inches or 39 square centimeters.  It 
was described in 2005 as two inches in length with a maximum 
width of one-half inch, and as 3.5 inches in 2007, without 
any reference to width.  Similarly, a compensable rating is 
not supported using Diagnostic Codes 7802, as that would 
require an area of at least 144 square inches or 929 square 
centimeters.  Lastly, as for Diagnostic Code 7805, there are 
no clinical findings that the recurrent cyst or residual scar 
limits the function of the affected part.

The Board is cognizant of the veteran's contentions 
concerning the severity of his service-connected disability.  
Although the veteran is competent to report his symptoms, 
like all evidence his self reports must be evaluated in the 
light of the entire record.  The Board believes that the 
objective evidence of record, which as indicated above 
clearly corresponds to the criteria for separate 10 percent 
ratings under Diagnostic Codes 7803 and 7804, outweighs the 
veteran's statements.  Specifically, the Board notes that on 
objective examination, there has been no evidence of any loss 
of tissue or loss of muscle associated with the veteran's 
disability, or any evidence that he is actually sitting on 
his coccyx.  Furthermore, the numbness that he has 
consistently reported has been found to be not related to the 
service-connected pilonidal cyst.

The Board has considered whether there is any other schedular 
basis for granting the veteran's appeal but has found none.  
In addition, the Board has considered whether the case should 
be referred to the Director of the VA Compensation and 
Pension Service for extra-schedular consideration under 38 
C.F.R. § 3.321(b)(1) (2007).  The record reflects that the 
veteran has not required frequent hospitalizations for his 
service-connected recurrent pilonidal cyst and that the 
manifestations of the disability are contemplated by the 
schedular criteria.  In sum, there is no indication in the 
record that the average industrial impairment from the 
disability would be in excess of that contemplated by the 
assigned rating.  Accordingly, the Board has determined that 
referral of this case for extra-schedular consideration is 
not warranted.

Finally, the Board has considered the benefit-of-the-doubt 
doctrine; however, since the preponderance of the evidence is 
against the claim, that doctrine is not applicable to this 
claim.

Duties to Notify and to Assist Claimants

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  The notice requirements 
of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim, defined to 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  See Dingess v. Nicholson, 19 Vet. App. 
473 (2006).   

The record reflects that in February 2005, prior to the 
initial adjudication of the claim, the veteran was provided 
with the notice required by section 5103(a), to include 
notice that he submit any pertinent evidence in his 
possession.  The Board notes that, even though the letter 
requested a response within 60 days, it also expressly 
notified the veteran that he had one year to submit the 
requested information and/or evidence, in compliance with 38 
U.S.C.A. § 5103(b) (evidence must be received by the 
Secretary within one year from the date notice is sent).  The 
veteran was given the specific notice required by Dingess v. 
Nicholson with the August 2006 supplemental statement of the 
case.

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, No. 05-0355, (U.S. Vet. App. January 30, 2008).   
Further, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation - e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, slip op. at 5-6. 

The Board acknowledges that the notice provided in February 
2005 did not cover all of the elements of the notice required 
by the recent Vazquez-Flores decision.  Nonetheless, the 
Board concludes that the veteran was not prejudiced in this 
instance, as the 2005 notice suggested types of evidence, 
including both medical and lay evidence, that could support 
the veteran's claim for increase, and the veteran was given 
the specific rating criteria in the rating decision and 
statement of the case.  The veteran also provided specific 
information concerning his disabling manifestations during 
the course of his claim and appeal, including testimony at 
two hearings.  

The Board also notes that all pertinent, available evidence 
has been obtained in this case.  The veteran has been given 
VA examinations in connection with his claim, and neither the 
veteran nor his representative has identified any additional 
evidence that could be obtained to substantiate the claim.  
The Board is also unaware of any such evidence.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claim by the 
originating agency were not prejudicial to the veteran.




ORDER

A separate 10 percent rating under Diagnostic Code 7804 is 
granted.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


